Electronically Filed
                                                    Supreme Court
                        SCPW-17-0000515             SCPW-17-0000515
                                                    05-JUL-2017
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                    12:56 PM

                     JOHN WAGNER, Petitioner,

                                 vs.

      COURT DOCUMENT/RECORD CLERK, FIRST CIRCUIT COURT LEGAL

   DOCUMENT BRANCH; COURT DOCUMENT/RECORD CLERK, THIRD CIRCUIT

    COURT LEGAL DOCUMENT SECTION; COURT DOCUMENT/RECORD CLERK,

         DISTRICT COURT OF THE THIRD CIRCUIT, Respondents.



                        ORIGINAL PROCEEDING
                        (CR. NO. 11-1-001K)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner John Wagner’s petition

for writ of mandamus, filed on June 27, 2017, the documents

attached thereto and submitted in support thereof, and the

record, it appears that, on May 4, 2017, this court issued a

published opinion vacating the ICA’s judgment, which affirmed the

underlying conviction and sentence, and remanding the matter to

the circuit court for a new trial.     Petitioner may therefore seek

relief, as appropriate, in the circuit court proceeding.       See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).       Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, July 5, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2